t c summary opinion united_states tax_court jimmy l and nita n thompson petitioners v commissioner of internal revenue respondent docket no 1365-02s filed date jimmy l and nita n thompson pro sese horace crump for respondent beghe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined petitioners had a dollar_figure federal_income_tax deficiency for attributable primarily to the alternative_minimum_tax amt under sec_55 following petitioners’ concession of the non-amt issues the issues for decision are whether petitioners are liable for the amt for and whether petitioners are relieved of that liability by a no_change_letter they received from respondent issue l alternative_minimum_tax petitioners timely filed their federal joint income_tax return and reported adjusted_gross_income of dollar_figure on schedule a itemized_deductions petitioners claimed total itemized_deductions of dollar_figure the bulk of these deductions-- dollar_figure--was attributable to miscellaneous itemized deductions-- dollar_figure unreimbursed expenses_incurred and paid_by petitioner wife in earning employee wage income as an educational consultant --and deductions for state and local taxes--dollar_figure subtracting the total itemized_deductions petitioners’ reported tax table income was dollar_figure after further deduction for personal exemptions of dollar_figure petitioners’ taxable_income for the taxable_year was dollar_figure on that amount of taxable_income petitioners reported regular income_tax_liability before credits of dollar_figure after credits dollar_figure petitioners did not file form_6251 alternative minimum tax--individuals or otherwise report any amt liability on their income_tax return in addition to the tax calculated under the normal rates it is sometimes necessary for a taxpayer to pay the amt petitioners overlooked that their taxable_year is one of those times sec_55 imposes the amt on noncorporate taxpayers equal to the excess of the tentative_minimum_tax over the regular_tax for the taxable_year the term regular_tax means the regular_tax_liability for the taxable_year as defined in sec_26 sec_55 sec_55 provides that the tentative_minimum_tax i sec_26 percent of so much of the alternative_minimum_taxable_income amti that does not exceed dollar_figure as exceeds the exemption_amount of dollar_figure sec_55 and b defines amti as the taxable_income of the taxpayer for the taxable year--determined with the adjustments provided for in sec_56 and sec_58 and increased by the items of tax preference described in sec_57 sec_56 and ii and e provide that in determining a taxpayer’s amti no deductions shall be allowed for miscellaneous_itemized_deductions as defined in sec_67 state and local_taxes under sec_164 and personal exemptions under sec_151 the effect of the amt provisions is that those deductions which were allowed in computing petitioners’ taxable_income for the purpose of their regular_tax_liability must be added back for the purpose of computing amti and their amt liability respondent examined petitioners’ income_tax return and made some minor adjustments these adjustments reduced total itemized_deductions from dollar_figure to dollar_figure and increased petitioner’s income_tax_liability shown on their return from dollar_figure after credits dollar_figure to dollar_figure after corrected credits dollar_figure but respondent didn’t stop there respondent then determined that petitioners were subject_to the amt because itemized_deductions and state and local taxes-- dollar_figure--and personal exemptions--dollar_figure--must be added back to determine amti the deficiency_notice computed petitioners’ amt as follows starting with the corrected taxable_income dollar_figure and adding to that the deductions claimed for miscellaneous_itemized_deductions dollar_figure state and local_taxes dollar_figure and personal exemptions dollar_figure petitioners’ amti was determined to be dollar_figure sec_56 e because petitioners’ amti of dollar_figure exceeded by dollar_figure the dollar_figure exemption_amount allowed by sec_55 petitioners’ tentative_minimum_tax was computed a sec_26 percent of the excess or dollar_figure sec_55 the amount of the corrected regular_tax being dollar_figure respondent determined pursuant to sec_55 that petitioners are liable for amt of dollar_figure petitioners argue that the amt is unfair because it subjects them to double_taxation the court would observe that application of the amt to petitioners’ income does not subject them to double_taxation what the amt does is defeat petitioners’ reasonable expectations by depriving them of most of the tax reduction their allowable personal exemptions miscellaneous_itemized_deductions and state and local_taxes would otherwise entitle them to although the amt was originally enacted by congress to remedy taxpayer distrust of the system growing from large numbers of taxpayers with large incomes who were paying no taxes 808_f2d_1338 9th cir affg tcmemo_1985_199 petitioners are part of the growing number of middle-income people already paying income_tax whose liability therefor is being increased by the amt see eg editorial fix a real tax problem wash post date at a18 herman tax report an ignored time bomb alternative_minimum_tax wall st j date at d2 however it remains well established that the amt’s dilution of otherwise available tax benefits does not invalidate the amt 1cf job king james the lord gave and the lord hath taken away blessed be the name of the lord see eg okin v commissioner supra income_averaging 83_tc_742 jobs tax_credit freeman v commissioner tcmemo_2001_254 miscellaneous_itemized_deductions affd 56_fedappx_842 9th cir keese v commissioner tcmemo_1995_416 foreign_tax_credit bettner v commissioner tcmemo_1991_453 long- term capital_gain deduction as the court said in freeman v commissioner supra even if we agreed with petitioners that the application of the alternative_minimum_tax produces an inequitable result in this case it is not for us to change that result it is well established that such an equitable argument cannot overcome the plain meaning of the statute issue no_change_letter petitioners raised another issue after their petition was filed petitioners claim they received a no_change_letter dated date stating that they did not owe additional tax for the year at issue respondent’s position is that the letter was sent to petitioners to notify them that a premature assessment had been abated petitioners were required by sec_6213 to file their 2respondent’s no_change_letter of date to petitioner wife was followed by respondent’s letter of date to petitioner husband which more clearly explained that the premature assessment had been abated petition by date the petition was postmarked date but was filed with the tax_court on date since the petition was not filed with the tax_court until well after date it appeared that petitioners had defaulted in failing to file a petition to the court in response to the notice_of_deficiency and respondent assessed the deficiency once notified by the court that petitioners had filed a timely petition respondent notified petitioners that the assessment was abated all this happened during the time that mail sent to the court in washington d c was delayed because of measures to counteract the anthrax mail threat the delay caused by the anthrax mail threat accounts for the lapse in time between the mailing of the petition and the filing of the petition with the tax_court in any event it is well established that a no_change_letter which is not a closing_agreement does not prevent the government from reexamining the taxpayer’s return and determining a deficiency see miller v commissioner tcmemo_2001_55 the same result also must obtain in the case at hand in which the purported no_change_letter was issued after respondent had issued the statutory notice in order to give effect to our conclusions herein decision will be entered for respondent
